Mr. Gary D. McDonald Attorney at Law 202 N. Washington El Dorado, AR 71730
Dear Mr. McDonald:
This is in response to your request for our review of an Interlocal Cooperation Agreement pursuant to A.C.A. 25-20-101 et seq.  The Agreement, which is entered into by Union County and several cities, provides for the construction of a jail facility by Union County and establishes rates and other terms in connection with the cities' use of the facility.
Our review indicates that the Agreement is in proper form and compatible with laws of this state.  It is therefore hereby approved as submitted.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.